FILED
                             NOT FOR PUBLICATION                            JUL 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEIXIA YANG,                                     No. 08-70190

               Petitioner,                       Agency No. A077-281-666

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Meixia Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and

we deny the petition for review.

      The agency did not abuse its discretion in denying Yang’s motion to reopen

as untimely because Yang filed it over three years after the BIA issued its final

removal order, see 8 C.F.R. § 1003.2(c)(2), and Yang failed to demonstrate

changed country conditions, including a change in laws or the enforcement of

family planning laws, to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin v. Holder, 588 F.3d

981, 988-989 (9th Cir. 2009); He, 501 F.3d at 1132.

      Yang’s argument that she is entitled to file a successive asylum application

is foreclosed by this court’s decision in Chen v. Mukasey, 524 F.3d 1028, 1032

(9th Cir. 2008) (an alien may file a successive asylum application only in

connection with a successful motion to reopen, subject to the time and number

limitations).

      We reject Yang’s contention that the BIA abused its discretion in weighing

her submitted evidence because the BIA sufficiently explained that the evidence in

question was a copy of a translation and was not authenticated. See Ghaly v. INS,

58 F.3d 1425,1430 (9th Cir. 1995) (“All that we require is that the Board provide a




                                          2                                    08-70190
comprehensible reason for its decision sufficient for us to conduct our review and

to be assured that the petitioner’s case received individualized attention.”).

      Finally, we reject Yang’s contention that the BIA overlooked her evidence

because she has not overcome the presumption that the BIA reviewed the record.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           3                                     08-70190